On May 13, 2014, the defendant was sentenced for Count I: Driving Under the Influence of Alcohol or Drugs, a felony, in violation of §61-8-401, MCA to the Department of Corrections for a term of 13 months for placement in an appropriate correctional facility or program. If the defendant successfully completes a residential alcohol treatment program operated or approved by the Department of Corrections, the remaining time shall be suspended. The defendant further shall be sentenced to the Department of Corrections for a term of five (S) years suspended, to run consecutively to the initial 13-month sentence.
On November 6, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared via videoconference and informed the Division that he was representing himself for his sentence review hearing. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be
*129DATED this 24th day of November, 2014.
AFFIRMED.
Done in open Court this 6th day of November, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.